CANTY, J.
I concur in the foregoing opinion, on the ground that it did not sufficiently appear that the witness Bull had divested himself of his interest in the event of the suit; that the trial court was justified in finding, and we must presume from his rulings that he did find, that the alleged assignment by Bull of this contract was only colorable, and, even if Bull did assign the benefits of his contract, he did not and could not assign its burdens, and had not relieved himself of those burdens.